Exhibit 10.1
Execution Version
EXCHANGE AGREEMENT
By and Between
VALUEVISION MEDIA, INC.
G.E. CAPITAL EQUITY INVESTMENTS, INC.
and
NBC UNIVERSAL, INC.
Dated as of February 25, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I– DEFINITIONS
    1  
Section 1.01. Definitions
    1  
 
       
ARTICLE II– EXCHANGE AND ISSUANCE OF SECURITIES
    5  
Section 2.01. Authorization of Issue
    5  
Section 2.02. Exchange of Series A Preferred Stock; Issuance of Warrants; Cash
Payment
    5  
Section 2.03. Legend on Series B Preferred Stock and Warrants
    5  
Section 2.04. Registration Rights
    5  
Section 2.05. Shareholder Agreement
    5  
 
       
ARTICLE III– CLOSING DATE; DELIVERY
    6  
Section 3.01. Closing and Location
    6  
Section 3.02. Delivery
    6  
Section 3.03. Consummation of Closing
    6  
 
       
ARTICLE IV– REPRESENTATIONS AND WARRANTIES
    6  
Section 4.01. Representations and Warranties of the Company
    6  
Section 4.02. Representations and Warranties of the Purchaser
    12  
Section 4.03. Representations and Warranties of NBC
    13  
 
       
ARTICLE V– OTHER AGREEMENTS
    14  
Section 5.01. Public Statements
    14  
Section 5.02. Reservation of Shares
    15  
Section 5.03. Further Assurances
    15  
 
       
ARTICLE VI– CONDITIONS PRECEDENT
    15  
Section 6.01. Conditions of the Purchaser
    15  
Section 6.02. Conditions of the Company
    16  
 
       
ARTICLE VII– [RESERVED]
    17  
Section 7.01. [RESERVED]
    17  
Section 7.02. [RESERVED]
    17  
 
       
ARTICLE VIII – MISCELLANEOUS
    17  
Section 8.01. Survival of Representations and Warranties
    17  
Section 8.02. Notices
    17  
Section 8.03. Entire Agreement; Amendment
    19  
Section 8.04. Counterparts
    19  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 8.05. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL
    19  
Section 8.06. Public Announcements
    19  
Section 8.07. Fees and Expenses
    19  
Section 8.08. Indemnification by the Company
    19  
Section 8.09. Indemnification by the Purchaser
    20  
Section 8.10. Indemnification by NBC
    21  
Section 8.11. Successors and Assigns
    22  
Section 8.12. Arbitration
    23  
Section 8.13. Specific Performance
    23  
Section 8.14. Headings, Captions and Table of Contents
    23  

ii



--------------------------------------------------------------------------------



 



SCHEDULES
4.01(b) — Capital Stock Obligations of Material Subsidiaries
4.01(c) — Conflicts
4.01(d) — Consents and Approvals of Company
4.01(e) — Common Stock Options and Obligations
4.01(f) — SEC Filings; Claims and Liabilities
4.01(g) — Tax Matters
4.01(j) — FCC Licenses and Applications
4.01(k) — Brokers and Finders
4.02(c) — Consents and Approvals of GE
4.03(c) — Consents and Approvals of NBC
EXHIBITS
A — Form of Certificate of Designation
B — Form of Registration Rights Agreement
C — Form of Shareholder Agreement

iii



--------------------------------------------------------------------------------



 



               THIS EXCHANGE AGREEMENT (this “Agreement”) is made and entered
into as of February 25, 2009 by and among ValueVision Media, Inc., a Minnesota
corporation (the “Company”), GE Capital Equity Investments, Inc. (the
“Purchaser”), a Delaware corporation, and with respect to Sections 2.04, 2.05,
4.03, 5.03, 8.10 and Articles I and VIII only, NBC Universal, Inc., a Delaware
corporation and Affiliate of the Purchaser (“NBC”).
RECITALS
               WHEREAS, the Company issued 5,339,500 shares of Series A
Redeemable Convertible Preferred Stock, par value $.01 per share (the “Series A
Preferred Stock”), to the Purchaser;
               WHEREAS, the Company and the Purchaser have reached an agreement,
subject to and on the terms and conditions set forth in this Agreement, to
exchange 5,339,500 shares of Series A Preferred Stock held by the Purchaser for
4,929,266 shares of a new series of Series B Redeemable Preferred Stock (the
“Series B Preferred Stock”);
               WHEREAS, the Company will file with the Secretary of State of the
State of Minnesota a Certificate of Designation relating to the Series B
Preferred Stock;
               WHEREAS, the Company and the Purchaser have also reached an
agreement for the Company to issue to the Purchaser warrants (the “Warrants”) to
purchase up to 6,000,000 shares (subject to adjustment) of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), at an exercise price of
$0.75 per share;
               WHEREAS, concurrently with issuance of the Series B Preferred
Stock and the Warrants, the Company has agreed to make a cash payment of
$3,400,000 (the “Cash Payment”) to the Purchaser;
               NOW, THEREFORE, in consideration of the premises and the
representations, warranties and agreements herein contained and intending to be
legally bound hereby, the parties hereby agree as follows:
ARTICLE I — DEFINITIONS
               Section 1.01. Definitions. As used in this Agreement, the
following terms shall have the meanings set forth below:
               “Affiliate” shall mean, with respect to any Person, any other
Person that directly or indirectly controls, is controlled by, or is under
common control with, such Person. As used in this definition, “control”
(including its correlative meanings, “controlled by” and “under common control
with”) shall mean the possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise).
               “Ancillary Documents” shall mean the Certificate of Designation,
Warrants, Shareholder Agreement and Registration Rights Agreement.

1



--------------------------------------------------------------------------------



 



               “Business Day” shall mean any day, other than a Saturday, Sunday
or a day on which commercial banks in New York, New York are authorized or
obligated by law or executive order to close.
               “Cash Payment” shall have the meaning set forth in the recitals
hereto.
               “Certificate of Cancellation” shall mean the Certificate of
Cancellation of the Company cancelling the Company’s Certificate of Designation
of Series A Redeemable Convertible Preferred Stock, to be executed and filed
with the Secretary of State of the State of Minnesota on the Closing Date.
               “Certificate of Designation” shall mean the Certificate of
Designation of the Shares of the Company, to be executed and filed with the
Secretary of State of the State of Minnesota on or prior to the Closing Date,
which shall be substantially in the form of Exhibit A hereto.
               “Closing” and “Closing Date” shall have the meanings set forth in
Section 3.01.
               “Code” shall mean the Internal Revenue Code of 1986, as amended.
               “Common Stock” shall have the meaning set forth in the recitals
hereto.
               “Company” shall have the meaning set forth in the preamble
hereto.
               “Company Subsidiary” shall mean any Subsidiary of the Company.
               “Contractual Obligation” shall mean, as to any Person, any
provision of any note, bond or security issued by such Person, or of any
mortgage, indenture, deed of trust, lease, license, franchise, contract,
agreement, instrument or undertaking to which such Person is party or by which
it or any of its property is subject.
               “Distribution Agreement” shall mean the Distribution and
Marketing Agreement dated as of March 8, 1999 between the Company and NBC
pursuant to which NBC has agreed to distribute certain programming of the
Company.
               “Exchange” shall have the meaning set forth in Section 2.02.
               “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
               “Excluded Breach” shall mean any breach of a representation or
warranty hereunder, provided that (i) the Purchaser had actual knowledge of the
event or circumstance constituting such breach on or prior to the date hereof
and (ii) the Purchaser believed, on or prior to the date hereof, that such
circumstance or event constituted a breach of such representation or warranty
hereunder.
               “FCC” shall mean the Federal Communications Commission.

2



--------------------------------------------------------------------------------



 



               “GAAP” shall mean generally accepted accounting principles in the
United States of America in effect from time to time.
               “Governmental Entity” shall mean any nation or government, any
state or other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any self-regulating organization, securities exchange or
securities trading system.
               “IRS” shall have the meaning set forth in Section 4.01(g).
               “Lien” shall mean any mortgage, pledge, hypothecation,
assignment, encumbrance, lien (statutory or other) or security agreement of any
kind or nature whatsoever (including, without limitation, any conditional sale
or other title retention agreement or any financing lease having substantially
the same effect as any of the foregoing).
               “Material Adverse Effect” shall mean a material adverse effect on
(i) with respect to the Company, the assets, business condition, results of
operations or financial condition of the Company and the Company Subsidiaries
taken as a whole or (ii) with respect to any party, the ability of such party to
timely perform its obligations under this Agreement or any Ancillary Document to
which it is a party.
               “Material Subsidiaries” shall mean those Subsidiaries of the
Company that constitute “significant subsidiaries” as defined in Rule 1-02 of
Regulation S-X under the Securities Act.
               “MBCA” shall mean the Minnesota Business Corporation Act, as
amended.
               “NBC” shall have the meaning set forth in the preamble hereto.
               “Options” shall mean stock options to purchase Common Stock
(i) issued or issuable under the Company’s 1990 Stock Option Plan, (ii) issued
or issuable under the Company’s 1994 Executive Stock Option Plan (whether or not
issued) (iii) issued or issuable under the Company’s 2001 Omnibus Stock Option
Plan, (iv) issued or issuable under the Company’s 2004 Omnibus Stock Option
Plan, as amended and (v) as set forth on Schedule 4.01(e) hereto.
               “Person” shall mean an individual, corporation, unincorporated
association, partnership, group (as defined in Section 13(d)(3) of the Exchange
Act), trust, joint stock company, joint venture, business trust or
unincorporated organization, limited liability company, any Governmental Entity
or any other entity of whatever nature.
               “Purchaser” shall have the meaning set forth in the preamble
hereto.
               “Registration Rights Agreement” shall mean the amended and
restated registration rights agreement to be executed by the Purchaser, NBC and
the Company at the Closing, which shall be substantially in the form attached as
Exhibit B hereto.

3



--------------------------------------------------------------------------------



 



               “Requirement of Law” shall mean, as to any Person, the
certificate of incorporation and by-laws or other organizational documents of
such Person, and any law, statute, order, treaty, rule or regulation, or
judgment, decree, determination or order of any arbitrator, court or other
Governmental Entity, applicable to or binding upon such Person or any of its
property.
               “Restricted Party” shall have the meaning set forth in the
Shareholder Agreement.
               “SEC” shall mean the United States Securities and Exchange
Commission.
               “SEC Documents” shall have the meaning set forth in
Section 4.01(f).
               “Securities” shall have the meaning set forth in Section 2.01.
               “Securities Act” shall have the meaning set forth in
Section 2.04.
               “Series A Preferred Stock” shall have the meaning set forth in
the recitals hereto.
               “Series B Preferred Stock” shall have the meaning set forth in
the recitals hereto.
               “Shares” shall have the meaning set forth in Section 2.01.
               “Shareholder Agreement” shall mean the Amended and Restated
Shareholder Agreement, to be executed and delivered by the Company, the
Purchaser and NBC at Closing, which shall be substantially in the form of
Exhibit C hereto.
               “Subsidiary” shall mean, as to any Person, a corporation,
partnership, limited liability company, joint venture or other entity of which
shares of stock or other ownership interests having ordinary voting power (other
than stock or such other ownership interests having such power only by reason of
the happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.
               “Surviving Representations and Warranties” shall mean the
representations and warranties contained in Section 4.01(e)(ii).
               “Tax” or, collectively, “Taxes” shall mean any and all federal,
state, local and foreign taxes, assessments and other governmental charges,
duties, impositions and liabilities, including taxes based upon or measured by
gross receipts, income, profits, sales, use and occupation, and value added, ad
valorem, transfer, gains, franchise, withholding, payroll, recapture,
employment, excise, unemployment insurance, social security, business license,
occupation, business organization, stamp, environmental and property taxes,
together with all interest, penalties and additions imposed with respect to such
amounts. For purposes of this Agreement, “Taxes” also includes any obligations
under any agreements or arrangements with any other person with respect to Taxes
of such other person (including pursuant to Treas. Reg. Section 1.1502-6 or
comparable provisions of state, local or foreign tax law) and including any
liability for taxes of any predecessor entity.

4



--------------------------------------------------------------------------------



 



               “Warrants” shall have the meaning set forth in the recitals
hereto.
               “Warrant Issuance” shall have the meaning set forth in
Section 2.03.
               “Warrant Share” shall mean the shares of Common Stock issued upon
exercise of the Warrants.
ARTICLE II — EXCHANGE AND ISSUANCE OF SECURITIES
               Section 2.01. Authorization of Issue. Upon and subject to the
terms and conditions set forth in this Agreement, the Company has authorized the
issuance to the Purchaser of (i) 4,929,266 shares of Series B Preferred Stock
(the “Shares”) and (ii) the Warrants to purchase up to 6,000,000 shares of
Common Stock at an exercise price of $0.75 per share. The Shares and the
Warrants are collectively referred to as the “Securities”.
               Section 2.02. Exchange of Series A Preferred Stock; Issuance of
Warrants; Cash Payment.
     (a) Subject to the terms and conditions set forth in this Agreement, the
Purchaser hereby agrees, on the basis of the representations, warranties and
agreements of the Company contained herein and subject to all the terms and
conditions set forth herein, to surrender for exchange at the Closing 5,339,500
shares of the Series A Preferred Stock owned by the Purchaser, which constitutes
all of the Purchaser’s shares of the Company.
     (b) Subject to the terms and conditions set forth in this Agreement, the
Company hereby agrees, on the basis of the representations, warranties and
agreements of the Purchaser and NBC contained herein and subject to all the
terms and conditions set forth herein, to (i) exchange at the Closing (the
“Exchange”) the shares of the Series A Preferred Stock held by the Purchaser for
4,929,266 shares of Series B Preferred Stock; (ii) issue to the Purchaser (the
“Warrant Issuance”) at the Closing, Warrants to purchase up to 6,000,000 shares
of Common Stock at an exercise price of $0.75 per share; and (iii) pay to the
Purchaser the Cash Payment at the Closing. Immediately after the Closing, the
Company shall file the Certificate of Cancellation with the Secretary of State
of the State of Minnesota. Without limiting the Company’s obligations under
Section 8.08, from and after the Closing, the Purchaser shall cease to have any
rights with respect to such Series A Preferred Stock, including any payments of
accumulated and unpaid dividends.
               Section 2.03. Legend on Series B Preferred Stock and Warrants.
Each certificate issued at the Closing representing Series B Preferred Stock,
Warrants and Warrant Shares shall be endorsed with a legend in substantially the
form as provided in the Shareholder Agreement.
               Section 2.04. Registration Rights . The Company, the Purchaser
and NBC hereby agree to enter into the Registration Rights Agreement at the
Closing pursuant to which, under certain terms and conditions specified therein,
the Company shall provide to the Purchaser and NBC certain registration rights
under the Securities Act of 1933, as amended (the “Securities Act”).
               Section 2.05. Shareholder Agreement. The Company, the Purchaser
and NBC

5



--------------------------------------------------------------------------------



 



hereby agree to enter into the Shareholder Agreement at the Closing.
ARTICLE III — CLOSING DATE; DELIVERY
               Section 3.01. Closing and Location. Subject to the satisfaction
or waiver of the conditions set forth in this Agreement, the Exchange and
Warrant Issuance (the “Closing”) shall take place at the offices of Weil,
Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York, on February 25, 2009
(the “Closing Date”), or at such other time and place as may be mutually agreed
upon by the Company and the Purchaser.
               Section 3.02. Delivery. At the Closing: (i) the Purchaser shall
deliver to the Company the certificates evidencing the 5,339,500 shares of
Series A Preferred Stock held by Purchaser, (ii) the Company shall deliver to
the Purchaser stock and warrant certificates for the Securities to be issued in
accordance with the provisions of Article II, registered in the name of the
Purchaser or its nominee (subject to the provisions herein and in the Ancillary
Documents) and in such denominations as the Purchaser shall specify not less
than two Business Days prior to the Closing Date; (iii) the Company shall
deliver to the Purchaser on the Closing Date immediately available funds, by
wire transfer to such account as the Purchaser shall specify, in the amount of
$3,400,000 to be paid hereunder by the Company pursuant to Section 2.02; and
(iv) each party shall take or cause to happen such other actions, and shall
execute and deliver such other instruments or documents, as shall be required
under Article VI hereof.
               Section 3.03. Consummation of Closing. All acts, deliveries and
confirmations comprising the Closing, regardless of chronological sequence,
shall be deemed to occur contemporaneously and simultaneously upon the
occurrence of the last act, delivery or confirmation of the Closing and none of
such acts, deliveries or confirmations shall be effective unless and until the
last of same shall have occurred.
ARTICLE IV — REPRESENTATIONS AND WARRANTIES
               Section 4.01. Representations and Warranties of the Company. The
Company represents and warrants to the Purchaser as of the date hereof and as of
the Closing Date as follows:
     (a) Organization and Good Standing of the Company. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Minnesota and has all requisite corporate power and authority to
own, operate and lease its properties and to carry on its businesses as they are
now being conducted. The Company is duly licensed or qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which its ownership or leasing of properties,
or the conduct of its businesses requires such licensing or qualification and
good standing, except where the failure to be so licensed or qualified or in
good standing in any such jurisdiction would not have a Material Adverse Effect.
     (b) Organization and Good Standing of Company Subsidiaries. The Company
owns, directly or indirectly, all the shares of outstanding capital stock of
each Material Subsidiary, free and clear of all Liens, except such Liens which
do not have a Material Adverse Effect. There are (i) no equity securities of any
of the Material Subsidiaries that are required to be

6



--------------------------------------------------------------------------------



 



issued by reason of any options, warrants, rights to subscribe to, calls,
preemptive rights or commitments of any character whatsoever, (ii) no
outstanding securities or rights convertible into or exchangeable for shares of
any capital stock of any Material Subsidiary and (iii) no contracts,
commitments, understandings or arrangements by which any Material Subsidiary is
bound to issue additional shares of its capital stock or rights convertible into
or exchangeable for its capital stock or options, warrants or rights to purchase
or acquire any additional shares of its capital stock. Except as set forth in
Schedule 4.01(b), none of the Material Subsidiaries is subject to any obligation
(contingent or otherwise) to repurchase, redeem or otherwise acquire or retire
any of its capital stock. All of the shares of capital stock of each of the
Material Subsidiaries are duly and validly authorized and issued, fully paid and
non-assessable. Each Material Subsidiary is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation, and has all requisite corporate power and authority to own,
operate and lease its properties and to carry on its businesses as they are now
being conducted, and is duly licensed or qualified to do business and is in good
standing in each other jurisdiction in which its ownership or leasing of
properties, or the conduct of its businesses, requires such licensing or
qualification and good standing, except where the failure to be so licensed or
qualified or in good standing in any such jurisdiction would not have a Material
Adverse Effect.
     (c) Authorization; No Conflicts. The Company has full corporate power and
authority to enter into this Agreement and the Ancillary Documents and to
perform its obligations hereunder and thereunder. The execution, delivery and
performance by the Company of this Agreement and each Ancillary Document and the
consummation of the Company’s obligations hereunder and thereunder have been
duly authorized by all necessary corporate action. This Agreement has been, and
on or prior to the Closing Date each Ancillary Document will be, duly and
validly executed and delivered by the Company. This Agreement constitutes, and
upon its execution and delivery on or prior to the Closing Date, each Ancillary
Document will constitute, a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors generally and by
general equitable principles. Except as set forth in Schedule 4.01(c), the
execution, delivery and performance of this Agreement and the Ancillary
Documents by the Company, the consummation of the transactions by the Company
contemplated hereby and thereby and the compliance by the Company with the
provisions hereof and thereof will not conflict with, violate or result in a
breach of any provision of, require a consent, approval or notice under, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of or accelerate
the performance required by, or result in a right of termination or acceleration
under, or result in the creation of any Lien upon any of the properties or
assets of the Company or Material Subsidiaries under, (i) the articles of
incorporation, by-laws or other governing instrument of the Company or any
Material Subsidiary, (ii) any Contractual Obligation of the Company or any
Material Subsidiary or (iii) assuming that the filings, consents and approvals
specified in Schedule 4.01(d) have been obtained or made and any waiting period
applicable thereto has expired or been terminated, any Requirement of Law
applicable to the Company or any Material Subsidiary, except, in the case of
clauses (ii) and (iii) above, such conflicts, violations, breaches, consents,
approvals, notices, defaults, terminations, accelerations or Liens which would
not have a Material Adverse Effect.

7



--------------------------------------------------------------------------------



 



     (d) Consents. Except as set forth in Schedule 4.01(d), no consent,
approval, order or authorization of, registration, declaration or filing with,
or notice to, any Governmental Entity is required on the part of the Company or
any of its Subsidiaries in connection with the execution and delivery by the
Company of this Agreement and the Ancillary Documents, the consummation by the
Company of the transactions contemplated hereby and thereby or the performance
by the Company of its obligations hereunder and thereunder, except for (i) the
filing of all notices, reports and other documents required by the rules and
regulations promulgated by the FCC, (ii) such filings as may be required under
the blue sky laws of the various states, (ii) the filing of the Certificate of
Designation with the Secretary of State of the State of Minnesota and (iv) such
consents, approvals, orders, authorizations, registrations, declarations,
filings or notices of which the failure to make or obtain would not have a
Material Adverse Effect.
     (e) Capitalization. (i) As of the date hereof, the authorized capital stock
of the Company consists of 100,000,000 shares of capital stock. As of the date
hereof, 33,690,266 shares of Common Stock are issued and outstanding and fully
paid and non-assessable, no shares of Common Stock are held in treasury, and no
shares of Common Stock are reserved for issuance upon exercise of outstanding
stock options except for 6,520,183 shares reserved in respect of Options. As of
the date hereof and prior to giving effect to the transactions contemplated by
this Agreement and the Ancillary Documents, 5,339,500 shares of Series A
Preferred Stock are designated, issued and outstanding.
               (ii) Upon delivery of the Shares on the Closing Date as provided
herein, such Shares will be duly and validly authorized and issued, fully paid
and non-assessable and not subject to preemptive rights, and the Purchaser will
acquire good title thereto, free and clear of all Liens (other than any Lien
created by the Purchaser, applicable state and federal securities laws and the
Ancillary Documents). The shares of Common Stock issuable upon exercise of the
Warrants have been reserved for issuance and, when issued upon exercise of the
Warrants, will be duly and validly authorized and issued, fully paid and
non-assessable and not subject to preemptive rights, and the owner of such
shares will acquire good title thereto, free and clear of all Liens (other than
any Lien created by such owner).
          (iii) Other than (A) the requirement to issue warrants to purchase
shares of Common Stock pursuant to the terms and conditions of the Distribution
Agreement, (B) the requirement to issue the Warrant Shares, (C) the requirement
to issue shares of Common Stock pursuant to Options set forth on
Schedule 4.01(e), (D) the transactions contemplated by this Agreement and the
Ancillary Documents, including the requirement to issue the Shares, (E) as
disclosed in the SEC Documents and (F) as set forth in Schedule 4.01(e): (1) no
equity securities of the Company are or may become required to be issued by
reason of any options, warrants, rights to subscribe to, calls, preemptive
rights, or commitments of any character whatsoever, (2) there are outstanding no
securities or rights convertible into or exchangeable for shares of any capital
stock of the Company, (3) there are no contracts, commitments, understandings or
arrangements by which the Company is or will be bound to issue additional shares
of its capital stock or securities or rights convertible into or exchangeable
for shares of its capital stock or options, warrants or rights to purchase or
acquire any additional shares of its capital stock, (4) the Company is not
subject to any obligation (contingent or otherwise) to

8



--------------------------------------------------------------------------------



 



repurchase, redeem or otherwise acquire or retire any of its capital stock,
(5) the Company has not granted or agreed to grant any rights relating to the
registration of its securities under applicable federal and state securities
laws, including piggyback rights, (6) the Company is not a party to, and the
executive officers of the Company have no actual knowledge of any, voting
trusts, proxies or any other agreements or understandings with respect to the
voting of any capital stock of the Company, and (7) the consummation of the
transactions contemplated by this Agreement will not trigger the anti-dilution
provisions or other price adjustment mechanisms of any outstanding
subscriptions, options, warrants, calls, contracts, preemptive rights, demands,
commitments, conversion rights or other agreements or arrangements of any
character or nature whatsoever under which the Company is or may be obligated to
issue or acquire its capital stock. As of the Closing Date and after giving
effect to the Closing (and to all transactions to be effected simultaneously
therewith), there shall be issued no class or series of Preferred Stock other
than the Shares.
     (f) SEC Filings, Financial Information, Liabilities. The Company has filed
a true and complete copy of each report, schedule, registration statement and
definitive proxy statement required to be filed with the SEC since January 1,
2006 (the “SEC Documents”). Except as set forth in Schedule 4.01(f), as of their
respective dates, the SEC Documents filed prior to the date hereof, after giving
effect to any amendments and supplements thereto filed prior to the date hereof,
complied in all material respects with the requirements of the Securities Act or
the Exchange Act, as the case may be, applicable to such SEC Documents. None of
the SEC Documents filed prior to the date hereof when filed, after giving effect
to any amendments and supplements thereto filed prior to the date hereof,
contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of the Company included in the SEC
Documents filed prior to the date hereof comply as to form in all material
respect with the applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto, have been prepared in
accordance with GAAP during the period involved (except as may be indicated in
the notes thereto or, in the case of the unaudited statements, as permitted by
Form 10-Q of the SEC, or for normal year-end adjustments) and fairly present in
all material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as at the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended. Except as set
forth in Schedule 4.01(f) and except as set forth in the SEC Documents
(including any item accounted for in the financial statements contained in the
SEC Documents or set forth in the notes thereto), as of February 2, 2008,
neither the Company nor any of its Subsidiaries had, and from such date until
the date hereof neither the Company nor any of its Subsidiaries has incurred,
any claims, liabilities or obligations of any nature (whether accrued, absolute,
contingent or otherwise) which, individually or in the aggregate, would have a
Material Adverse Effect (other than claims, liabilities or obligations
contemplated by this Agreement or the Ancillary Documents or expressly permitted
to be incurred pursuant to this Agreement or the Ancillary Documents). In
addition, from February 2, 2008 until the date hereof, there has not been any
declaration, setting aside or payment of a dividend or other distribution with
respect to shares of capital stock of the Company or any material change in
accounting methods or practices by the Company or any of its Subsidiaries.

9



--------------------------------------------------------------------------------



 



     (g) Taxes. (i) The Company and each of its Subsidiaries have (A) filed all
federal, state, local and foreign Tax Returns and reports required to be filed
by them (taking into account all applicable extensions) which are correct and
complete in all material respects, (B) paid or accrued all Taxes due and
payable, and (C) paid all Taxes for which a notice of assessment or collection
has been received (other than Taxes that are being contested in good faith by
appropriate proceedings and that have been reserved against in accordance with
GAAP), except in the case of clause (A), (B) or (C) for any such filings,
payments or accruals that are not reasonably likely, individually or in the
aggregate, to have a Material Adverse Effect. Except as set forth on
Schedule 4.01(g), there are no audits known by the Company to be pending or
contemplated with respect to the Company’s Tax Returns. Neither the Internal
Revenue Service (the “IRS”) nor any other taxing authority has asserted any
claim for Taxes, or to the actual knowledge of the executive officers of the
Company, is threatening to assert any claims for Taxes, which claims,
individually or in the aggregate, are reasonably likely to have a Material
Adverse Effect. The Company and each of its Subsidiaries have withheld or
collected and paid over to the appropriate governmental authorities (or are
properly holding for such payment) all Taxes required by law to be withheld or
collected, except for amounts that are not reasonably likely, individually or in
the aggregate, to have a Material Adverse Effect. There are no liens for Taxes
upon the assets of the Company or any of its Subsidiaries (other than liens for
Taxes that are not yet due or that are being contested in good faith by
appropriate proceedings), except for liens that are not reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect. No
extension of a statute of limitations relating to any Taxes is in effect with
respect to the Company or any of its Subsidiaries.
          (ii) Neither the Company nor any of its Subsidiaries has been a member
of an affiliated group of corporations filing a consolidated federal income tax
return (or a group of corporations filing a consolidated, combined or unitary
income tax return under comparable provisions of state, local or foreign tax
laws), other than a group the common parent of which was the Company or any
Subsidiary of the Company.
          (iii) Neither the Company nor any of its Subsidiaries has any
obligation under any agreement or arrangement with any other person with respect
to Taxes of such other person (including pursuant to Treas. Reg.
Section 1.1502-6 or comparable provisions of state, local or foreign tax law)
and including any liability for Taxes or any predecessor entity, except for
obligations that are not reasonably likely, individually or in the aggregate, to
have a Material Adverse Effect.
          (iv) Neither the Company nor any of its Subsidiaries has been a United
States real property holding corporation within the meaning of Section 897(c)(2)
of the Code during the applicable period specified in Section 897(c)(1)(A)(ii)
of the Code.
     (h) No Unlawful Payments. Neither the Company nor any of its Subsidiaries
nor, to the actual knowledge of the executive officers of the Company, any
director, officer, agent, employee or other person acting on behalf of the
Company or any of its Subsidiaries has during the three-year period prior to the
date hereof (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic

10



--------------------------------------------------------------------------------



 



government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or
(iv) made any illegal bribe, rebate, payoff, influence payment, kickback or
other unlawful payment, which in the case of each of clauses (i), (ii) and
(iv) would subject the Company or any of the Material Subsidiaries to any damage
or penalty which would have a Material Adverse Effect.
     (i) Antitakeover Statutes. The Board of Directors of the Company has taken
all actions necessary under the MBCA, including approving the transactions
contemplated by the Agreement and each of the Ancillary Documents to which it is
a party, to ensure that Section 302A.673 of the MBCA applicable to a “business
combination” does not, and will not, apply to the transactions contemplated
hereunder and thereunder or any “business combination” with any Restricted Party
occurring after the date hereof. The restrictions contained in Section 302A.671
of the MBCA applicable to “control share acquisitions” will not apply to the
authorization, execution, delivery and performance of this Agreement or any of
the Ancillary Documents by the Company or to (i) any shares of Common Stock or
Preferred Stock acquired at any time by the Purchaser pursuant to Article II of
this Agreement; (ii) the Warrant or (iii) any shares of Common Stock or
Preferred Stock or any warrants to purchase Common Stock held by any Restricted
Party as of the date hereof. No other “fair price,” “moratorium,” or other
similar anti-takeover statute or regulation is applicable to the Company (by
reason of the Company’s participation) in the transactions contemplated by this
Agreement or the Ancillary Documents.
     (j) FCC Licenses and Applications. Set forth on Schedule 4.01(j) is a list
of (i) all licenses relating to television stations that are owned or operated
by the Company or its Subsidiaries as of the date hereof (“FCC Licenses”) and
(ii) all applications for FCC Licenses or for television station construction
permits that are pending before the FCC as of the date hereof. As of the date
hereof, the FCC Licenses are the only licenses relating to television stations
that are required by applicable FCC law to be held by the Company and its
Subsidiaries in order to conduct the business of the Company and its
Subsidiaries as it is currently conducted. The FCC Licenses are in full force
and effect and have not been revoked, suspended, canceled, rescinded or
terminated as of the date hereof. There is no FCC order, judgment, decree,
notice of apparent liability or order of forfeiture outstanding, nor is there
any action, suit, notice of apparent liability, order of forfeiture,
investigation or other proceeding pending or, to the actual knowledge of the
executive officers of the Company, threatened by or before the FCC against the
Company or affecting the FCC Licenses, except FCC rulemaking proceedings
generally affecting the television broadcast industry. The executive officers of
the Company have no actual knowledge of any reason to believe that the FCC
Licenses will not be renewed in the ordinary course. Consummation of the
transactions contemplated  by this Agreement and the Ancillary Documents shall
not cause NBC or Purchaser to be deemed to be an attributable owner of, or
vertically integrated with, any cable system for purposes of any of the
provisions of 47 C.F.R. part 76, or to be deemed an “affiliate” of any cable
system for purposes of the commercial leased access rules as established in 47
C.F.R. Section 76.970(b).
     (k) Brokers and Finders. Except as set forth in Schedule 4.01(k), neither
the Company nor any Company Subsidiary has utilized any broker, finder,
placement agent or financial advisor or incurred any liability for any fees or
commissions in connection with any

11



--------------------------------------------------------------------------------



 



of the transactions contemplated hereby or by the Ancillary Documents. The
Company is solely responsible for all fees or other amounts that may be payable
to each Person listed on Schedule 4.01(k).
               Section 4.02. Representations and Warranties of the Purchaser.
The Purchaser represents and warrants to the Company as of the date hereof and
as of the Closing Date as follows:
     (a) Organization and Good Standing. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the requisite power and authority to enter into this Agreement
and the Ancillary Documents to which it is a party and to carry out its
obligations hereunder and thereunder. The Purchaser is duly licensed or
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of the State of New York.
     (b) Authorization; No Conflicts. The execution, delivery and performance by
the Purchaser of this Agreement and the Ancillary Documents to which the
Purchaser is a party and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
on behalf of the Purchaser. This Agreement has been, and on or prior to the
Closing Date each of the Ancillary Documents to which the Purchaser is a party
will be, duly and validly executed and delivered by the Purchaser, and this
Agreement is, and upon their execution and delivery on or prior to the Closing
Date each of the Ancillary Documents to which the Purchaser is a party will be,
a valid and binding obligation of the Purchaser, enforceable against it in
accordance with its terms. The execution, delivery and performance of this
Agreement and the Ancillary Documents to which the Purchaser is a party, the
consummation by the Purchaser, of the transactions contemplated hereby and
thereby and the compliance by Purchaser, with the provisions hereof and thereof
will not conflict with, violate or result in a breach of any provision of,
require a consent, approval or notice under, or constitute a default (or an
event, which, with notice or lapse of time or both, would constitute a default)
under, (i) any organizational document of the Purchaser, (ii) any Contractual
Obligation of the Purchaser, or (iii) assuming that the clearances, filings,
consents and approvals specified in Schedule 4.02(c) have been obtained or made
and any waiting period applicable thereto has expired or been terminated, any
Requirement of Law applicable to the Purchaser, except, in the case of clauses
(ii) and (iii) above, such conflicts, violations, breaches, consents, approvals,
notices, defaults, terminations, accelerations or Liens which would not have a
Material Adverse Effect.
     (c) Consents and Approvals. Except as set forth in Schedule 4.02(c), no
consent, approval, order or authorization of, registration, declaration or
filing with, or notice to, any Governmental Entity is required on the part of
Purchaser in connection with the execution and delivery by Purchaser, of this
Agreement and the Ancillary Documents to which the Purchaser is a party, the
consummation by the Purchaser, of the transactions contemplated hereby and
thereby or the performance by the Purchaser, of its obligations hereunder and
thereunder, except for (i) the filing of all notices, reports and other
documents required by the rules and regulations promulgated by the FCC, and
(ii) such consents, approvals, orders, authorizations, registrations,
declarations, filings or notices of which the failure to make or obtain would
not have a Material Adverse Effect. The Purchaser is fully qualified under the

12



--------------------------------------------------------------------------------



 



FCC’s rules, regulations, and policies (including, but not limited to, its
television network and its multiple ownership rules) to consummate the
transactions contemplated by this Agreement and the Ancillary Documents, and
such consummation shall not cause the Company to be deemed to be an attributable
owner of, or vertically integrated with, any cable system for purposes of any of
the provisions of 47 C.F.R. part 76, or to be deemed an “affiliate” of any cable
system for purposes of the commercial leased access rules as established in 47
C.F.R. Section 76.970(b).
     (d) Securities Act. The Purchaser (i) is acquiring the Securities solely
for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof in violation of the Securities Act;
(ii) has had the opportunity to ask questions of the officers and directors of,
and has had access to information concerning, the Company and the Securities;
(iii) is an “accredited investor” as defined in Rule 501(a) under the Securities
Act; (iv) has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
investment in the Company and the Securities; (v) has so evaluated the merits
and risks of such investment; (vi) is able to bear the economic risk of such
investment; and (vii) is able to afford a complete loss of such investment.
     (e) Listing Requirements. None of the current or proposed members of the
Board of the Directors of the Company designated by the Purchaser or its
Affiliates (i) is a partner, executive officer, or controlling shareholder of
the Purchaser or such Affiliates or (ii) would be the beneficial owner of or
have a pecuniary interest in any of the securities to be issued by the Company
pursuant to this Agreement to the Purchaser.
     (f) Brokers and Finders. The Purchaser has not utilized any broker, finder,
placement agent or financial advisor or incurred any liability for any fees or
commissions in connection with any of the transactions contemplated hereby or by
the Ancillary Documents.
               Section 4.03. Representations and Warranties of NBC. NBC
represents and warrants to the Company as of the date hereof and as of the
Closing Date as follows:
     (a) Organization and Good Standing. NBC is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the requisite power and authority to enter into this Agreement and the
Ancillary Documents to which it is a party and to carry out its obligations
hereunder and thereunder. NBC is duly licensed or qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of the State of New York.
     (b) Authorization; No Conflicts. The execution, delivery and performance by
NBC of this Agreement and the Ancillary Documents to which NBC is a party and
the consummation of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on behalf of NBC. This
Agreement and each of the Ancillary Documents to which NBC is a party have been
duly and validly executed and delivered by NBC, and this Agreement and each of
the Ancillary Documents to which NBC is a party are valid and binding
obligations of NBC, enforceable against it in accordance with their terms. The
execution, delivery and performance of this Agreement and the Ancillary
Documents to

13



--------------------------------------------------------------------------------



 



which NBC is a party, the consummation by NBC of the transactions contemplated
hereby, and thereby and the compliance by NBC with the provisions hereof and
thereof, will not conflict with, violate or result in a breach of any provision
of, require a consent, approval or notice under, or constitute a default (or an
event, which, with notice or lapse of time or both, would constitute a default)
under, (i) any organizational document of NBC, (ii) any provision of any note,
bond or security issued by NBC, or of any mortgage, indenture, deed of trust,
lease, license, franchise, contract, agreement, instrument or undertaking to
which NBC is party or by which it or any of its property is subject, or
(iii) assuming that the clearances, filings, consents and approvals specified in
Schedule 4.03(c) have been obtained or made and any waiting period applicable
thereto has expired or been terminated, the certificate of incorporation and
by-laws or other organizational documents of NBC, and any law, statute, order,
treaty, rule or regulation, or judgment, decree, determination or order of any
arbitrator, court or other Governmental Entity, applicable to or binding upon
NBC or any of its property, except, in the case of clauses (ii) and (iii) above,
such conflicts, violations, breaches, consents, approvals, notices, defaults,
terminations, accelerations or Liens which would not have a Material Adverse
Effect.
     (c) Consents and Approvals. Except as set forth in Schedule 4.03(c), no
consent, approval, order or authorization of, registration, declaration or
filing with, or notice to, any Governmental Entity is required on the part of
NBC in connection with the execution and delivery by NBC of this Agreement and
the Ancillary Documents to which NBC is a party, the consummation by NBC of the
transactions contemplated hereby and thereby or the performance by NBC of its
obligations hereunder and thereunder, except for (i) the filing of all notices,
reports and other documents required by the rules and regulations promulgated by
the Federal Communications Commission, and (ii) such consents, approvals,
orders, authorizations, registrations, declarations, filings or notices of which
the failure to make or obtain would not have a Material Adverse Effect. NBC is
fully qualified under the Federal Communications Commission’s rules,
regulations, and policies (including, but not limited to, its television network
and its multiple ownership rules) to consummate the transactions contemplated by
this Agreement and the Ancillary Documents, and such consummation shall not
cause the Company to be deemed to be an attributable owner of, or vertically
integrated with, any cable system for purposes of any of the provisions of 47
C.F.R. part 76, or to be deemed an “affiliate” of any cable system for purposes
of the commercial leased access rules as established in 47 C.F.R.
Section 76.970(b).
     (d) Brokers and Finders. NBC has not utilized any broker, finder, placement
agent or financial advisor whose fees would be payable by the Company or any of
its Subsidiaries or incurred any liability for any fees or commissions in
connection with any of the transactions contemplated hereby or by the Ancillary
Documents that would be payable by the Company or any of its Subsidiaries.
ARTICLE V — OTHER AGREEMENTS
               Section 5.01. Public Statements. Before any party or any
Affiliate of such party shall release any information concerning this Agreement
or the Ancillary Documents or the matters contemplated hereby or thereby which
is intended for or may result in public dissemination thereof, such party shall
cooperate with the other parties, shall furnish drafts of all

14



--------------------------------------------------------------------------------



 



documents or proposed oral statements to the other parties, provide the other
parties the opportunity to review and comment upon any such documents or
statements and shall not release or permit release of any such information
without the consent of the other parties, except to the extent required by
applicable law or the rules of any securities exchange or automated quotation
system on which its securities or those of its Affiliate are traded.
               Section 5.02. Reservation of Shares. The Company agrees to keep
reserved for issuance at all time prior to the exercise of the Warrants the
aggregate number of shares of Common Stock issuable upon the exercise of the
Warrants.
               Section 5.03. Further Assurances. Each party shall execute and
deliver such additional instruments and other documents and shall take such
further actions as may be necessary or appropriate to effectuate, carry out and
comply with all of the terms of this Agreement and the transactions contemplated
hereby.
ARTICLE VI — CONDITIONS PRECEDENT
               Section 6.01. Conditions of the Purchaser. The obligation of the
Purchaser to exchange the Series A Preferred Stock and accept the Warrants at
the Closing is subject to the satisfaction or waiver of each of the following
conditions precedent at or prior to the Closing:
     (a) Representations and Warranties; Covenants. The representations and
warranties of the Company contained in this Agreement and the Ancillary
Documents shall be true and correct in all material respects on and as of the
date of this Agreement and on and as of the Closing Date, with the same effect
as though made on and as of such date, except (i) to the extent any such
representation and warranty is made as of a specified date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such specified date and (ii) where the inaccuracy of such
representation and warranty constitutes an Excluded Breach, and the Company
shall have performed in all material respects all obligations, agreements,
undertakings, covenants and conditions of this Agreement and the Ancillary
Documents required to be performed by it at or prior to the Closing Date.
     (b) No Litigation. There shall not be in effect any order, decree or
injunction of a court or agency of competent jurisdiction which enjoins or
prohibits consummation of the transactions contemplated hereby or in the
Ancillary Documents. No action, suit, investigation, arbitration, or
administrative or governmental proceeding by any Governmental Entity shall be
pending, seeking to restrain, prohibit or invalidate the transactions
contemplated by this Agreement, or any of the Ancillary Documents.
     (c) Regulatory Approvals. All permits, consents, authorizations, orders and
approvals of, and filings and registrations required under any Federal or state
law, rule or regulation for or in connection with the execution and delivery of
this Agreement and the Ancillary Documents and the consummation by the parties
hereto of the transactions contemplated hereby and thereby shall have been
obtained or made and all statutory waiting periods thereunder in respect thereof
shall have expired, except where the failure to obtain any

15



--------------------------------------------------------------------------------



 



permit, consent, authorization, order or approval, or make any filing or
registration would not have a Material Adverse Effect.
     (d) Shareholder Agreement. The Shareholder Agreement shall have been duly
executed and delivered by the Company.
     (e) Distribution Agreement. The Distribution Agreement shall be in full
force and effect.
     (f) Registration Rights Agreement. The Registration Rights Agreement shall
have been duly executed and delivered by the Company.
     (g) Certificate of Designation. The Certificate of Designation shall have
been duly filed with the Secretary of State of the State of Minnesota.
     (h) Legal Opinion. The Purchaser shall have received from counsel for the
Company, opinions in form and substance reasonably acceptable to the Purchaser,
addressed to the Purchaser.
     (i) Expense Reimbursement. The Purchaser shall have received the expense
reimbursement set forth in Section 8.07.
               Section 6.02. Conditions of the Company . The obligation of the
Company to issue the Securities at the Closing is subject to satisfaction or
waiver of each of the following conditions precedent at or prior to the Closing:
     (a) Representations and Warranties; Covenants. The representations and
warranties of the Purchaser and NBC contained in this Agreement and the
Ancillary Documents shall be true and correct in all material respects on and as
of the date of this Agreement and on and as of the Closing Date with the same
effect as though made on and as of such date, except to the extent any such
representation and warranty is made as of a specified date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such specified date, and the Purchaser and NBC shall have performed
in all material respects all obligations, agreements, undertakings, covenants
and conditions of this Agreement and the Ancillary Documents required to be
performed by them at or prior to the Closing.
     (b) No Litigation. There shall not be in effect any order, decree or
injunction of a court or agency of competent jurisdiction which enjoins or
prohibits consummation of the transactions contemplated hereby or in the
Ancillary Documents. No action, suit, investigation, arbitration, or
administrative or governmental proceeding by any Governmental Entity shall be
pending, seeking to restrain, prohibit or invalidate the transactions
contemplated by this Agreement, or any of the Ancillary Documents.
     (c) Regulatory Consents. All permits, consents, authorizations, orders and
approvals of, and filings and registrations required under Federal or state law,
rule or regulation for or in connection with the execution and delivery of this
Agreement and the Ancillary Documents and the consummation by the parties hereto
of the transactions contemplated hereby and thereby shall have been obtained or
made and all statutory waiting periods

16



--------------------------------------------------------------------------------



 



thereunder in respect thereof shall have expired, except where the failure to
obtain any permit, consent, authorization, order or approval, or make any filing
or registration would not have a Material Adverse Effect.
     (d) Shareholder Agreement. The Shareholder Agreement shall have been duly
executed and delivered by the Purchaser and NBC.
     (e) Distribution Agreement. The Distribution Agreement shall be in full
force and effect.
     (f) Registration Rights Agreement. The Registration Rights Agreement shall
have been duly executed and delivered by the Purchaser and NBC.
ARTICLE VII — [RESERVED]
               Section 7.01.[RESERVED]
               Section 7.02.[RESERVED]
ARTICLE VIII — MISCELLANEOUS
               Section 8.01. Survival of Representations and Warranties. All
representations and warranties made herein or in any certificates delivered in
connection with the Closing shall survive for a period of eighteen months after
the Closing, provided, however, that (a) the Surviving Representations and
Warranties shall not terminate pursuant to this Section 8.01 and shall continue
to survive indefinitely and (b) the representations and warranties in Section
4.01(g) shall survive until 30 days after the expiration of the applicable
statute of limitations relating to the taxes or other matters covered.
               Section 8.02. Notices. All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given, if
delivered personally, by telecopier or sent by overnight courier as follows:
If to the Purchaser, to:
G.E. Capital Equity Investments, Inc.
201 Merritt 7
1st Floor
Norwalk, CT 06851
Attention: VVTV Account Manager
Fax: (203) 229-5097
with a copy to (which shall not constitute notice):
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Alexander D. Lynch
Fax: (212) 310-8007

17



--------------------------------------------------------------------------------



 



If to NBC, to:
NBC Universal, Inc.
30 Rockefeller Plaza
New York, New York 10112
Attention:  Chief Financial Officer
Fax:  (212) 664-0427
with a copy to (which shall not constitute notice):
NBC Universal, Inc.
30 Rockefeller Plaza
New York, New York 10112
Attention:  General Counsel
Fax:  (212) 664-4733
If to the Company, to:
ValueVision Media, Inc.
6740 Shady Oak Road
Eden Prairie, Minnesota 55344-3433
Attention: General Counsel
Fax: (612) 947-0188
with copies to (which shall not constitute notice):
Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, CA 90071-1560
Attention: James P. Beaubien and Jason H. Silvera
Fax: (213) 891-8763
Faegre & Benson LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402-3901
Attention: Peter J. Ekberg
Fax: (612) 766-1600
or to such other address or addresses as shall be designated in writing. All
notices shall be effective when received.

18



--------------------------------------------------------------------------------



 



               Section 8.03. Entire Agreement; Amendment. This Agreement, the
Ancillary Documents and the documents described herein and therein or attached
or delivered pursuant hereto or thereto set forth the entire agreement between
the parties hereto with respect to the transactions contemplated by this
Agreement. Any provision of this Agreement may be amended or modified in whole
or in part at any time by an agreement in writing between the parties hereto
executed in the same manner as this Agreement. No failure on the part of any
party to exercise, and no delay in exercising, any right shall operate as a
waiver thereof nor shall any single or partial exercise by any party of any
right preclude any other or future exercise thereof or the exercise of any other
right.
               Section 8.04. Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall be deemed to constitute an original,
but all of which together shall constitute one and the same document.
               Section 8.05. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.
THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED AND PERFORMED WITHIN SUCH
STATE, AND EACH PARTY HEREBY SUBMITS TO THE JURISDICTION OF ANY STATE OR U.S.
FEDERAL COURT SITTING WITHIN THE COUNTY OF NEW YORK OR COUNTY OF HENNEPIN. THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER THIS
AGREEMENT.
               Section 8.06. Public Announcements. Each of the Company, the
Purchaser and NBC agrees to hold in strict confidence and not to disclose to
others the status of any discussions or relations among the parties with respect
to the subject matter of this Agreement or the Ancillary Documents until such
time as the parties mutually agree to publicly disclose such information or are
legally obligated to disclose such information or are obligated by applicable
Nasdaq rules to disclose such information.
               Section 8.07. Fees and Expenses. The Company shall reimburse the
Purchaser for 50% of the reasonable fees and expenses incurred by Purchaser in
connection with this Agreement and the Ancillary Documents and the transactions
contemplated hereby, except that the Company’s reimbursement obligation under
this Section 8.07 will not in any case exceed $350,000 in the aggregate.
               Section 8.08. Indemnification by the Company. (a) Subject to the
provisions of Section 8.08(d), the Company agrees to indemnify and save harmless
the Purchaser and each of the respective partners, officers, directors,
employees, agents and Affiliates of the Purchaser in their respective capacities
as such (the “Purchaser Indemnitees”), from and against any and all actions,
suits, claims, proceedings, costs, damages, judgments, amounts paid in
settlement (subject to Section 8.08(b)) and expenses (including without
limitation reasonable attorneys’ fees and disbursements) (collectively,
“Losses”), relating to or arising out of any inaccuracy in or breach of the
representations, warranties, covenants or agreements made by the Company herein
other than any inaccuracy or breach of any representation or warranty that
constitutes an Excluded Breach.

19



--------------------------------------------------------------------------------



 



     (b) A Purchaser Indemnitee shall give written notice to the Company of any
claim with respect to which it seeks indemnification promptly after the
discovery by such party of any matters giving rise to a claim for
indemnification; provided that the failure of any Purchaser Indemnitee to give
notice as provided herein shall not relieve the Company of its obligations under
this Section 8.08 unless and to the extent that the Company shall have been
materially prejudiced by the failure of such Purchaser Indemnitee to so notify
the Company. In case any such action, suit, claim or proceeding is brought
against a Purchaser Indemnitee, the Company shall be entitled to participate in
the defense thereof and, to the extent that it may wish, to assume the defense
thereof, with counsel reasonably satisfactory to the Purchaser, and after notice
from the Company of its election so to assume the defense thereof, the Company
will not be liable to such Purchaser Indemnitee under this Section 8.08 for any
legal or other expense subsequently incurred by such Purchaser Indemnitee in
connection with the defense thereof; provided, however, that (i) if the Company
shall elect not to assume the defense of such claim or action or (ii) if outside
legal counsel to the Purchaser Indemnitee reasonably determines that there maybe
a conflict between the positions of the Company and of the Purchaser Indemnitee
in defending such claim or action, then separate counsel shall be entitled to
participate in and conduct the defense, and the Company shall be liable for any
legal or other expenses reasonably incurred by the Purchaser Indemnitee in
connection with the defense (but only with respect to one such separate
counsel). The Company shall not be liable for any settlement of any action,
suit, claim or proceeding effected without its written consent; provided,
however, that the Company shall not unreasonably withhold, delay or condition
its consent. The Company further agrees that it will not, without the Purchaser
Indemnitee’s prior written consent (which consent shall not be unreasonably
withheld), settle or compromise any claim or consent to entry of any judgment in
respect thereof in any pending or threatened action, suit, claim or proceeding
in respect of which indemnification may be sought hereunder unless such
settlement or compromise includes an unconditional release of the Purchaser and
each other Purchaser Indemnitee from all liability arising out of such action,
suit, claim or proceeding.
     (c) The indemnification provided for in this Section 8.08 shall be the
exclusive post-Closing remedy available to the Purchaser Indemnitees with
respect to any inaccuracy in or breach of any representation or warranty made by
the Company in this Agreement; provided that nothing herein shall prevent the
Purchaser Indemnitees from pursuing any remedies legally available for fraud or
fraudulent misrepresentation. Any payment made pursuant to this Section 8.08
shall be treated as an adjustment to the purchase price.
     (d) Notwithstanding anything to the contrary in this Agreement, the Company
shall only indemnify and hold harmless the Purchaser Indemnitees under
Section 8.08(a) with respect to any Loss relating to or arising out of any
inaccuracy in or breach of any representation or warranty made by the Company
if, and only if, such Loss, together with the aggregate of all other Losses
relating to or arising out of any inaccuracy in or breach of any representation
or warranty made by the Company shall exceed $500,000, whereupon the Company
shall be liable for all such Losses up to $40,900,000.
               Section 8.09. Indemnification by the Purchaser. (a) The Purchaser
agrees to indemnify and save harmless the Company and each of the respective
partners, officers, directors, employees, agents and Affiliates of the Company
in their respective capacities as such

20



--------------------------------------------------------------------------------



 



(the “Company Indemnitees”) from and against any and all Losses relating to or
arising out of any inaccuracy in or breach of the representations, warranties,
covenants or agreements made by the Purchaser herein.
     (b) A Company Indemnitee shall give written notice to Purchaser of any
claim with respect to which it seeks indemnification promptly after the
discovery by such party of any matters giving rise to a claim for
indemnification; provided that the failure of any Company Indemnitee to give
notice as provided herein shall not relieve Purchaser of its obligations under
this Section 8.09 unless and to the extent that Purchaser shall have been
materially prejudiced by the failure of such Company Indemnitee to so notify the
Purchaser. In case any such action, suit, claim or proceeding is brought against
a Company Indemnitee, the Purchaser shall be entitled to participate in the
defense thereof and, to the extent that it may wish, to assume the defense
thereof, with counsel reasonably satisfactory to the Company, and after notice
from the Purchaser of its election so to assume the defense thereof, the
Purchaser will not be liable to such Company Indemnitee under this Section 8.09
for any legal or other expense subsequently incurred by such Company Indemnitee
in connection with the defense thereof; provided, however, that (i) if the
Purchaser shall elect not to assume the defense of such claim or action or
(ii) if outside legal counsel to the Company Indemnitee reasonably determines
that there may be a conflict between the positions of the Purchaser and of the
Company Indemnitee in defending such claim or action, then separate counsel
shall be entitled to participate in and conduct the defense, and the Purchaser
shall be liable for any legal or other expenses reasonably incurred by the
Company Indemnitee in connection with the defense (but only with respect to one
such separate counsel). The Purchaser shall not be liable for any settlement of
any action, suit, claim or proceeding effected without its written consent;
provided, however, that the Purchaser shall not unreasonably withhold, delay or
condition its consent. The Purchaser further agrees that it will not, without
the Company Indemnitee’s prior written consent (which consent shall not be
unreasonably withheld), settle or compromise any claim or consent to entry of
any judgment in respect thereof in any pending or threatened action, suit, claim
or proceeding in respect of which indemnification may be sought hereunder unless
such settlement or compromise includes an unconditional release of the Company
and each other Company Indemnitee from all liability arising out of such action,
suit, claim or proceeding.
     (c) The indemnification provided for in this Section 8.09 shall be the
exclusive post-Closing remedy available to the Company Indemnitees with respect
to any inaccuracy in or breach of any representation or warranty made by
Purchaser in this Agreement; provided that nothing herein shall prevent the
Company Indemnitees from pursuing any remedies legally available for fraud or
fraudulent misrepresentation. Any payment made pursuant to this Section 8.09
shall be treated as an adjustment to the purchase price.
               Section 8.10. Indemnification by NBC. (a) NBC agrees to indemnify
and save harmless the Company Indemnitees from and against any and all Losses
relating to or arising out of any inaccuracy in or breach of the
representations, warranties covenants or agreements made by NBC herein.
     (b) A Company Indemnitee shall give written notice to NBC of any claim with
respect to which it seeks indemnification promptly after the discovery by such
party of any

21



--------------------------------------------------------------------------------



 



matters giving rise to a claim for indemnification; provided that the failure of
any Company Indemnitee to give notice as provided herein shall not relieve NBC
of its obligations under this Section 8.10 unless and to the extent that NBC
shall have been materially prejudiced by the failure of such Company Indemnitee
to so notify NBC. In case any such action, suit, claim or proceeding is brought
against a Company Indemnitee, NBC shall be entitled to participate in the
defense thereof and, to the extent that it may wish, to assume the defense
thereof, with counsel reasonably satisfactory to the Company, and after notice
from NBC of its election so to assume the defense thereof, NBC will not be
liable to such Company Indemnitee under this Section 8.10 for any legal or other
expense subsequently incurred by such Company Indemnitee in connection with the
defense thereof; provided, however, that (i) if NBC shall elect not to assume
the defense of such claim or action or (ii) if outside legal counsel to the
Company Indemnitee reasonably determines that there may be a conflict between
the positions of NBC and of the Company Indemnitee in defending such claim or
action, then separate counsel shall be entitled to participate in and conduct
the defense, and NBC shall be liable for any legal or other expenses reasonably
incurred by the Company Indemnitee in connection with the defense (but only with
respect to one such separate counsel). NBC shall not be liable for any
settlement of any action, suit, claim or proceeding effected without its written
consent; provided, however, that NBC shall not unreasonably withhold, delay or
condition its consent. NBC further agrees that it will not, without the Company
Indemnitee’s prior written consent (which consent shall not be unreasonably
withheld), settle or compromise any claim or consent to entry of any judgment in
respect thereof in any pending or threatened action, suit, claim or proceeding
in respect of which indemnification may be sought hereunder unless such
settlement or compromise includes an unconditional release of the Company and
each other Company Indemnitee from all liability arising out of such action,
suit, claim or proceeding.
     (c) The indemnification provided for in this Section 8.10 shall be the
exclusive post-Closing remedy available to the Company Indemnitees with respect
to any inaccuracy in or breach of any representation or warranty made by NBC in
Section 4.03 of this Agreement; provided that nothing herein shall prevent the
Company Indemnitees from pursuing any remedies legally available for fraud or
fraudulent misrepresentation. Any payment made pursuant to this Section 8.10
shall be treated as an adjustment to the purchase price.
               Section 8.11. Successors and Assigns. Subject to applicable law
and the following sentence, the Purchaser may assign its rights under this
Agreement in whole or in part only to any Affiliate of the Purchaser, but no
such assignment shall relieve the Purchaser of its obligations hereunder. The
Purchaser shall not assign any rights under this Agreement to any Affiliate if
(a) such assignment would cause any representation or warranty of the Purchaser
to become materially untrue or incorrect, (b) such Affiliate does not expressly
assume pursuant to a document in form and substance reasonably satisfactory to
the Company all of the obligations of the Purchaser associated with the rights
proposed to be assigned or (c) such assignment would materially delay or impair
consummation of the transactions contemplated by this Agreement or the Ancillary
Documents. The Company may not assign any of its rights or delegate any of its
duties under this Agreement without the prior written consent of the Purchaser.
Any purported assignment in violation of this Section shall be void.

22



--------------------------------------------------------------------------------



 



               Section 8.12. Arbitration. Any controversy, dispute or claim
arising out of, in connection with or in relation to the interpretation,
performance or breach of this Agreement, shall be determined, at the request of
any party, by arbitration in a city mutually agreeable to the parties to such
controversy, dispute or claim, or, failing such agreement, in New York, New York
or Minneapolis, Minnesota, before and in accordance with the then-existing Rules
for Commercial Arbitration of the American Arbitration Association, and any
judgment or award rendered by the arbitrator will be final, binding and
unappealable and judgment may be entered by any state or Federal court having
jurisdiction thereof. The pre-trial discovery procedures of the Federal Rules of
Civil Procedure shall apply to any arbitration under this Section 8.12. Any
controversy concerning whether a dispute is an arbitrable dispute or as to the
interpretation or enforceability of this Section 8.12 shall be determined by the
arbitrator. The arbitrator shall be a retired or former United States District
Judge or other person acceptable to each of the parties, provided such
individual has substantial professional experience with regard to corporate or
partnership legal matters. The parties intend that this agreement to arbitrate
be valid, enforceable and irrevocable.
               Section 8.13. Specific Performance. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof and that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement in
addition to any other remedy to which they are entitled at law or in equity.
               Section 8.14. Headings, Captions and Table of Contents. The
section headings, captions and table of contents contained in this Agreement are
for reference purposes only, are not part of this Agreement and shall not affect
the meaning or interpretation of this Agreement.

23



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, this Agreement has been executed by the
parties hereto or by their respective duly authorized representatives, all as of
the date first above written.

            VALUEVISION MEDIA, INC.
      By:   /s/ Nathan E. Fagre         Name:   Nathan E. Fagre        Title:  
Senior Vice President, General Counsel
and Secretary        G.E. CAPITAL EQUITY INVESTMENTS, INC.
      By:   /s/ Michael S. Fisher         Name:   Michael S. Fisher       
Title:   Sr. Managing Director        With respect to Sections 2.04, 2.05, 4.03,
5.03, 8.10
and Articles I and VIII only

NBC UNIVERSAL, INC.
      By:   /s/ Salil Mehta         Name:   Salil Mehta        Title:  
President, Business Operations,
Strategy & Development     

24